Fish, C. J.
Although municipal authorities may have plenary power in the matter of collection, removal, and disposition of garbage, yet they can not lawfully create, in connection therewith, a nuisance dangerous to health or life; and where such a nuisance is created and its effect is specially injurious to an individual by reason of its proximity to his home, he has a cause of action for damages. Bell v. Mayor &c. of Savannah, 139 Ga. 298 (77 S. E. 165). Applying this ruling to the allegations of the petition, it set forth a cause of action, and the court erred in dismissing it upon general demurrer.

Judgment reversed.


All the Justices concur.

George B. Davis and S. P. New, for plaintiff.